internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc psi 4-plr-118250-02 date september legend decedent spouse trust reformed trust one reformed trust two son daughter-in-law granddaughter corporation charity charity charity charity charity date date date date x dollar_figurea dollar_figureb dollar_figurec plr-118250-02 dear we received a letter requesting rulings on behalf of decedent’s estate concerning the estate_tax consequences under sec_2055 of the internal_revenue_code and the income_tax consequences under sec_664 of a proposed reformation of a charitable_remainder_trust this letter responds to that request the facts and representations submitted are summarized as follows decedent established a revocable_trust trust under a_trust agreement dated date decedent died on date prior to date decedent was survived by spouse son and daughter-in-law he was also survived by granddaughter and three great grandchildren decedent’s will directs that all assets except certain designated items be transferred to trust trust agreement provides for the distribution of trust assets after decedent’s death under article vii of trust agreement as amended the trustee is directed to distribute certain items of decedent’s personal_property to spouse under article xv paragraph of trust the trustee is to transfer decedent’s right title and interest in and to corporation to son further article xv paragraph directs the trustee to transfer a specific sum to son article xv paragraph of trust as amended directs the trustees in accordance with the terms of an ante-nuptial agreement between decedent and spouse to pay a specific sum monthly commencing on the date of decedent’s death and continuing until spouse’s death further article xv paragraph of trust agreement provides decedent’s spouse with a life_estate in decedent’s residence and directs the trustee to pay all real_estate_taxes insurance association charges and any other charges or assessments on the property article xv paragraphs and of trust as amended provide for pecuniary bequests to decedent’s sisters article xv paragraph of trust as amended provides for pecuniary bequests to each of charity charity charity charity and charity article xv paragraph of trust directs trustee to set_aside a specific amount dollar_figurea for the college education of granddaughter if granddaughter does not enroll in college the trustee is to pay granddaughter a specific sum per year for a period of x years commencing on granddaughter’s twentieth birthday article xv paragraph of trust directs the trustee to pay son a specific sum annually during his lifetime article xv paragraph of trust also provides that after plr-118250-02 son’s death if daughter-in-law survives him trustee is to pay daughter-in-law a specific sum annually during her lifetime article xviii paragraph of trust directs trustee to provide an amount not to exceed dollar_figurea dollars each for the college education of three specified grandchildren of decedent and any grandchild of son and daughter-in-law born after execution of trust article xv paragraph of trust agreement provides that after the death of son and daughter-in-law all of the assets of trust then remaining shall be paid in equal shares to the organizations named in paragraph and thereafter trust shall terminate decedent’s executor was granted an extension of time to file the federal estate and gift_tax_return form_706 until date in its current form trust does not meet the requirements of a charitable_remainder_trust under sec_664 on date prior to date trustee filed a petition with the appropriate local court to reform trust pursuant to sec_2055 an amended petition will be filed to comply with this submission in accordance with the petition the trustee will pay the specific and pecuniary bequests provided in article vii article xv paragraph article xv paragraph article xv paragraph and and article xv paragraph the balance of the trust corpus including decedent’s residence will be divided between trusts reformed trust and reformed trust the first trust reformed trust will distribute annually an amount equal to percent of the initial net fair_market_value of the trust assets with respect to the percent amount dollar_figureb per month will be paid to spouse for her life upon the death of spouse if she predeceases son and daughter-in-law this dollar_figureb portion of the annuity will be paid in each taxable_year in equal shares to qualified charities named in article xv of trust in addition from the percent amount dollar_figurec per month will be paid to son upon the death of son if daughter-in law survives him the dollar_figurec amount will be distributed one- half to qualified charities named in article xv of trust and one-half to daughter-in-law for life if son and daughter-in-law predecease spouse this dollar_figurec amount will be paid in each taxable_year in equal shares to qualified charities named in article xv of trust the balance of the percent amount will be paid to the qualified charities named in article xv of trust upon the death of the survivor of spouse son and daughter-in- law reformed trust will terminate and the trust assets will be distributed equally to qualified charities named in article xv of trust reformed trust will be funded with the amount necessary to fund the educational bequests provided for in article xv paragraph and article xvii paragraph of trust article ii paragraph first of reformed trust provides that granddaughter will receive an amount each year as determined in the sole discretion of the trustee for her education provided that the trustee will not make distributions to or plr-118250-02 on behalf of granddaughter in a total amount in excess of dollar_figurea when granddaughter reaches the age of or ceases to attend college whichever occurs last the remaining amount is to be distributed to or on her behalf up to a total amount of dollar_figurea if she is then living in equal shares over a period of five years upon the death of granddaughter prior to this gift being completely distributed to her any amount remaining is to be distributed to qualified charities named in article xv of trust in addition reformed trust article ii paragraph second provides that the living grandchildren of daughter-in-law on the date of trust and each great grandchild of grantor born subsequent to the date of death of grantor will be eligible to receive an total amount of dollar_figurea to be used for their college education the funds are to be distributed at the discretion of the trustee provided however that should a recipient attain the age of without having received the total amount of dollar_figurea for college education no further distribution will be made to a grandchild from trust article ii paragraph third provides that when there are no living recipients or when there are no living recipients under the age of whichever occurs first any such undistributed amount will be distributed to the qualified charities named in article xv of trust if none of the organizations are qualified charities then the trustee will distribute such income and principal of trust to such qualified charities as the trustee selects in his sole discretion the proposed reformation will be effective as of the date of decedent’s death taxpayer requests the following rulings the charitable interests created under trust are reformable interests under sec_2055 the reformation of trust as proposed will be a qualified_reformation and consequently the decedent’s estate will qualify for a federal estate_tax charitable deduction with respect to the transfer to reformed trust reformed trust will be deemed effective as of the date of death of decedent for income_tax purposes sec_664 as it applied to transfers on or before date provides that a charitable_remainder_annuity_trust is a_trust - a from which a sum certain which is not less than percent of the initial net fair_market_value of all property placed in trust is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals plr-118250-02 b from which no amount other than the payments described in subparagraph a and other than qualified gratuitous transfers described in subparagraph c may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such use sec_2055 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises and transfers to or for a corporation or certain other organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_2055 provides that where an interest in property passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest that is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 no deduction is allowed under sec_2055 for the interest that passes or has passed to the person or for a use described in sec_2055 unless in the case of a remainder_interest the interest is in a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 in the case of an interest other than a remainder_interest the interest must be in the form of a guaranteed annuity or a fixed percentage distributed annually of the net fair_market_value of the trust assets determined annually sec_2055 provides that a deduction is allowed under sec_2055 with respect to any qualified_reformation sec_2055 defines the term qualified_reformation to mean a change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest but only if-- i any difference between i the actuarial value determined as of the date of the decedent's death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii the change is effective as of the date of the decedent's death plr-118250-02 sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for sec_2055 sec_2055 provides that generally the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides in part that sec_2055 does not apply to any interest if not later than days after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed a judicial proceeding is commenced to change the interest into a qualified_interest sec_2055 defines the term qualified_interest to mean an interest for which a deduction is allowable under sec_2055 in this case the charitable_remainder interests constitute reformable interests under sec_2055 as originally drafted trust provided for charitable_remainder interests that were presently ascertainable and severable from the noncharitable interests see a and b accordingly these charitable_remainder interests would have qualified for an estate_tax charitable deduction under sec_2055 but for the provisions of sec_2055 in addition the reformation proceeding was commenced within the time prescribed in sec_2055 further the proposed reformation will constitute a qualified_reformation under sec_2055 we have determined that the actuarial value of the charitable interests in reformed trust will not differ by more than percent from the actuarial value of the charitable_remainder interests provided for in trust prior to reformation determined under sec_7520 therefore the proposed reformation satisfies the requirements of sec_2055 in addition under the terms of proposed reformed trust the interests of spouse son and daughter-in-law will terminate at the same time as these interests would have terminated under the terms of trust as originally drafted therefore the proposed reformation satisfies the requirements of sec_2055 b ii ii the reformation will be effective as of the date of decedent’s death therefore the requirement of sec_2055 is satisfied finally reformed trust qualifies as a charitable_remainder_annuity_trust as described in sec_664 accordingly based on the information submitted and representations made we conclude that the proposed reformation of trust as described above will be a qualified_reformation within the meaning of sec_2055 provided the reformation is effective under local law therefore an estate_tax charitable deduction will be allowable under sec_2055 for the present_value of the charitable_remainder interests in reformed trust determined under sec_20_2055-2 i in addition that portion of the percent plr-118250-02 amount that is to be paid annually to the charities will constitute a guaranteed annuity within the meaning of sec_2055 therefore an estate_tax charitable deduction will be allowed under sec_2055 based on the present_value of the guaranteed_annuity_interest determined under sec_20_2055-2 iv provided that reformed trust is a valid trust under applicable local law it will qualify as a charitable_remainder_trust commencing with the date of decedent’s death for federal_income_tax purposes for any year in which continues to meet the definition of and to function exclusively as a charitable_remainder_annuity_trust for that year the trust will be exempt from taxes imposed by subtitle a of the code unless it has unrelated_business_taxable_income as defined in sec_512 and the applicable regulations concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter except as expressly provided herein no opinion is expressed or implied this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely george l masnik chief branch associate chief_counsel passthroughs and special industries enclosures copy for purpose
